DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-12,16-22 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 19 and 20. The closest found prior art are Fullam et al (US 20160091877 Al), Marshall et al (US 20180286080A1) and Fung (US 20160317866 Al).

Fullam discloses wearable computing systems that controls environmental control systems external from wearable computing system to adjust ambient conditions ([0013]). Fullam discloses sensors to provide biometric data of a human subject wearing the head-mounted computing system. ([0019]). 

Marshall discloses how to smoothly transition a user from virtual world back to the real world ([0012]). Marshal discloses viewer may by ready to exit VR environment and perform a trigger action and head mounted display me display images to the viewer to transition the viewer from the VR environment to the real world environment ([0026]). 

([0008]). Fung discloses a user may interact with game on smart device which directs the operation of exercise machine ([0035]). 

Neither Fullam, Marshall nor Fung, alone or in combination, teach the claim limitation of determining that the first modification conflicts with a second modification computed for another user to whom the actual extended reality environment is being presented; and computing the modification as an average of the first modification and the second modification. Fullam discloses determing comfort characteristics, Fullam is silent to determining a conflict between modifications. Similarly while Marshall discloses a smooth transition when exiting a virtual reality environment, Marshall is silent to determining a conflict between modifications. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 19 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618